Roby, J.
Appellee sued appellants upon a promissory note executed to her decedent by them. She had judgment for the principal, interest and stipulated attorney fee thereon. The court found that McCarty was principal, and his codefendants, sureties, and ordered execution to be levied accordingly.
The contention of the sureties was that they had been released by an extension of the time of payment of said note given by appellee to McCarty upon a consideration. The finding of the court was against them, and it is not without support in the evidence.
No other question is involved in the appeal, and the judgment is therefore affirmed.